By the Court,
McCarran, J.:
As was said in our former opinion in this case (Porch v. Patterson, 39 Nev. 251, 156 Pac. 439) the precise question involved in this case is also involved in the case of First National Bank v. Meyers, 39 Nev. 235, 150 Pac. 308. Having granted a rehearing in the last-named case, in view of the importance of the question presented, rehearing was also granted in this case.
Upon rehearing in the case of First National Bank v. Meyers, we affirmed our position taken on the occasion of its first consideration, reversing the judgment and remanding the case.
Upon the authority of that case, the judgment in this case will be affirmed.
It is so ordered.